DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MODULE COMPRISING AN EXHAUST DUCT ISOLATED FROM A COOLING DUCT.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (US PGPub 2012/0164490, cited on the IDS dated 06/03/2019), and further in view of Uemoto et al. (US PGPub 2005/0170239).
Regarding Claim 1, Itoi discloses in Fig. 2 a battery module (200) ([0100]) including a plurality of batteries (100) each having a safety valve (8a) and a case (20) in which the plurality of batteries (100) are housed and arranged ([0048]-[0050]), the battery module (200) comprising:
a partition wall (30) to separate an upper space (61) above a battery compartment (50) housing the plurality of batteries (100) in the case (20) from a lower space ([0050], see a lower 
a first plate (40) disposed above the plurality of batteries (100) so as to cover the plurality of batteries (100), the first plate (40) defining the upper space (61) with the partition wall (30) ([0051]);
a second plate (21) disposed above the first plate (40) in such a way that a gap (62) is left between the first and second plates (40, 21) ([0051]);
an opening (22) that is formed in the case (20) to let the gap (62) communicate with the outside of the case (20) ([0052]);
wherein the first plate (40) has a through hole (40a) through which the upper space (61) and the gap communicate (62) ([0051]), and 
wherein the upper space (61) and the gap (62) constitute an exhaust duct (60) ([0051]-[0052]).
However, Itoi does not disclose the lower space communication with an outside of the case.
Itoi discloses additional embodiment in Figs. 15-19 an, wherein a battery module (400) comprises a battery compartment (90) housing the plurality of batteries (100) in the case (20) and a lower space (97) being formed in the battery compartment (90), wherein the lower space (97) constitutes a cooling duct (Figs. 15 and 19, [0104]-[0106]), thereby cooling the plurality of batteries (100). Itoi further discloses wherein the lower space (97) communicates with an outside of the case (20) in order to supply fluid to the cooling duct (Fig. 15, [0104]-[0106], see inlet and outlet tubes 91 and 92).

Thus, modified Itoi discloses a lower space (97) communicating with an outside of the case (20) and being formed in the battery compartment (50) below the upper space (61), wherein the lower space constitutes a cooling duct (Figs. 2 and 15, [0104]-[0106], see inlet and outlet tubes 91 and 92.
However, modified Itoi does not disclose a through path isolated from the upper space and the gap, the through path passing though the partition wall, the first plate, and the second plate to let the lower space communicate with a space above the second plate and consequently does not further disclose wherein the lower space and the through path constitute a cooling duct. 
Modified Itoi discloses wherein the gap (62) is placed between the first plate (40) and the second plate (21), wherein the second plate (21) functions as a lid of the case (20) ([0100]).
Modified Itoi further discloses wherein an additional plate (hereinafter referred to as X) may be placed between the first plate (40) and the second plate (21) that functions as the lid of the case (20) ([0069]). In this case, the space formed between the additional plate (X) and the second plate (21) may be a flow path through which a coolant flows in order to more efficiently reduce the temperature of a gas in the gap (62) ([0069]).
It would have been obvious to one of ordinary skill in the art to utilize an additional plate in the battery module of modified, as disclosed by modified Itoi, in order to form a space 
Thus, modified Itoi discloses a second plate (X) disposed above the first plate (40) in such a way that a gap (62) is left between the first and second plates (40, X) ([0069]).
Modified Itoi discloses in Fig. 15 wherein the lower space (97) constitutes as a cooling duct ([0105]), wherein the lower space (97) is connected to an inlet (91) and an outlet (92) for supplying a fluid to the lower space (97) ([0104]-[0106]).
Uemoto teaches a battery module including a plurality of batteries, wherein the battery module comprises an exhaust duct for discharging gas leaking from a battery when the battery falls into an abnormal state and a cooling duct for cooling the batteries ([0007]).
Specifically, Uemoto teaches wherein the exhaust duct is isolated from the cooling duct in order to prevent the leaking gas from flowing back through a supply passage of the cooling duct, thereby preventing trouble caused by a reverse flow of the gas ([0007]).
Thus, it would have been obvious to one of ordinary skill in the art to utilize a through path to let the lower space communicate with the space above the second plate, such that the through path passes through the partition wall, the first plate, in order to supply a coolant from the lower space to the space above the second plate so as to form a flow path through which a coolant flows, thereby more efficiently reducing the temperature of a gas in the gap, as desired by modified Itoi, wherein the through path is isolated from the upper space and the gap, as taught by Uemoto, in order to prevent gas from flowing back through the cooling duct, thereby preventing trouble caused by a reverse flow of the gas.

Regarding Claim 5, modified Itoi discloses all of the limitations as set forth above. Modified Itoi further discloses 
Wherein the through hole (40a of Itoi) is formed at a first end of a peripheral edge of the first plate (40 of Itoi) (Figs. 17, [0102] of Itoi), and
wherein the opening (22 of Itoi) is formed in a portion of the case (20 of Itoi) located at a second end of the peripheral edge of the first plate (40 of Itoi) (Fig. 2 of Itoi).
Regarding Claim 6, modified Itoi discloses all of the limitations as set forth above. Modified Itoi further discloses 
wherein a lower opening (91, 92 of Itoi) is formed in an end of the case (20 of Itoi) in a longitudinal direction to let the lower space (97 of Itoi) communicate with the outside of the case (20 of Itoi) (Fig. 15, [0104] of Itoi).
Thus, modified Itoi does not disclose wherein the lower openings are formed in each end of the case in a longitudinal direction.
It would have been obvious to one of ordinary skill in the art to form the lower openings of modified Itoi in each end of the case in a longitudinal direction, as such is a design choice, wherein the skilled artisan would have reasonable expectation that such would successfully allow the lower space to communicate with the outside of the case, as desired by modified Itoi.

However, modified Itoi does not disclose wherein the through path is formed so as to pass through longitudinally middles of the first and second plates, respectively.
Modified Itoi discloses wherein the first and second plates (40, X of Itoi) comprise through holes (40a), wherein the location of the through holes (40a) may be adjusted in order to control the volume of the upper space (61) ([0063]-[0065]).
Thus, the Examiner notes that the through path can be formed so as to pass through any position of the first and seconds plates (40, X of Itoi) respectively, so long as it does not interfere with the opening (40a of Itoi) (Figs. 17-18 of Itoi).
It would have been obvious to one of ordinary skill in the art to form the through path so as to pass through longitudinally middles of the first and second plates of modified Itoi respectively, wherein such does not interfere with the opening, as the locations of the through holes are not particularly limited and may be adjusted and therefore such is a design choice, wherein the skilled artisan would have reasonable expectation that such would successfully allow for the supply of a coolant from the lower space to the space above the second plate while allowing for the control of the volume of the upper space, as desired by modified Itoi. 
Regarding Claim 7, modified Itoi discloses all of the limitations as set forth above. Modified Itoi discloses the battery module (200 of Itoi), however modified Itoi remains silent to the battery module (200 of Itoi) comprising a plurality of battery blocks each housing the batteries.

wherein the battery blocks (300 of Itoi) are arranged in a direction identical to a direction in which the batteries (100 of Itoi) are arranged (Figs. 9 and 15, [0101] of Itoi)
wherein the lower space (97 of Itoi) is made between the battery blocks and the batteries (100 of Itoi) are adjacent to the lower space (97 of Itoi) through each of the battery blocks (Fig. 19, [0105] of Itoi).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of battery blocks each housing the batteries in the battery module of modified Itoi, wherein the battery blocks are arranged in a direction identical to a direction in which the batteries are arranged, and wherein the lower space is made between the battery blocks, and the batteries are adjacent to the lower space through each of the battery blocks, as disclosed by the additional embodiment of modified Itoi, as such is a known embodiment to house the plurality of batteries, wherein the skilled artisan would have reasonable expectation that such would successfully form a battery module, as desired by modified Itoi. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (US PGPub 2012/0164490, cited on the IDS dated 06/03/2019) in view of Uemoto et al. (US PGPub 2005/0170239), as applied to Claim 1 above, and further in view of Okada (US PGPub 2010/0173181).
Regarding Claim 3, modified Itoi discloses all of the limitations as set forth above. Modified Itoi discloses wherein the upper space (61 of Itoi) and the gap (62 of Itoi), formed 
Modified Itoi is not particular about the location of the circuit component so long as electrodes of the batteries (100) are successfully connected to the circuit component ([0080], [0085]).
However, modified Itoi does not disclose wherein the circuit component is disposed above the second plate.
Okada teaches in Fig. 12 a battery module including a plurality of batteries (1) each having a safety valve (11), wherein the battery module comprises an exhaust duct (20) in order to discharge gas generated with an internal pressure of a battery rises abnormally, thereby ensuring safe operation of the batteries and consequently the battery module (Abstract, [0004]).
Okada further teaches in Fig. 12 wherein the battery module comprises a circuit component (6) electrically connected to the batteries (1) ([0016], [0044]). Specifically, Okada teaches wherein the circuit component (6) is disposed above the exhaust duct (20) in order to shield the circuit component (6) from noise induced from the batteries (1), thereby preventing malfunction of the circuit board ([0044]).
It would have been obvious to one of ordinary skill in the art to utilize a circuit component in the battery module, as disclosed by modified Itoi, wherein the circuit board is disposed above the exhaust duct and consequently above the second plate of modified Itoi, as .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (US PGPub 2012/0164490, cited on the IDS dated 06/03/2019) in view of Uemoto et al. (US PGPub 2005/0170239), as applied to Claim 1 above, and further in view of Shimizu et al. (US PGPub 2017/0237055, with a foreign priority date of 02/25/2015).
Regarding Claim 4, modified Itoi discloses all of the limitations as set forth above. Modified Itoi discloses wherein a bottom surface of the second plate (X of Itoi) faces the gap (62 of Itoi) and further discloses a desire to decrease the temperature of an exhaust gas in the gap (62 of Itoi) ([0069] of Itoi).
However, modified Itoi does not disclose wherein on a bottom surface of the second plate facing the gap, a division wall is formed so as to extend in the direction intersecting with a direction in which an exhaust gas flowing though the gap travels.
Shimizu teaches a battery module that efficiently decreases the pressure and the temperature of high-pressure and high-temperature exhaust gas generated from batteries constituting the battery module ([0010]).
Specifically, Shimizu teaches in Figs. 1A-2 a battery module (10) including a plurality of batteries (14) each having a safety valve (16), the battery module (10) comprising a first plate disposed above the plurality of batteries (14) and a second plate disposed above the first plate in such a way that a gap (20) is left between the first and second plates, wherein the gap (20) 

    PNG
    media_image1.png
    311
    810
    media_image1.png
    Greyscale

Shimizu further teaches wherein the on a bottom surface of the second plate facing the gap (20), a division wall (32) is formed so as to extend in the direction intersecting with a direction in which the exhaust gas (24) flowing though the gap (20) travels in order to decrease the pressure and temperature of the exhaust gas (24), thereby preventing damage to any surrounding apparatuses ([0032]-[0033]).
It would have been obvious to one of ordinary skill in the art to utilize a division wall on a bottom surface of the second plate facing the gap of modified Itoi, wherein such is formed so as to extend in the direction intersecting with a direction in which an exhaust gas flowing through the gap of modified Itoi travels, as taught by Shimizu, in order to decrease the temperature of the exhaust gas flowing through the gap, as desired by modified Itoi, in addition to decreasing the pressure of the exhaust gas flowing through the gap, thereby preventing damage to any surrounding apparatuses. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 2 is directed to a battery module comprising, among additional limitations, 
a partition wall to separate an upper space above a battery compartment housing the plurality of batteries in the came from a lower space communicating with an outside of the case and being formed in the battery compartment below the upper space;
a first plate disposed above the plurality of batteries;
a second plate disposed above the first place in such a way that a gap is left between the first and the second plate;
wherein the first plate is formed of metal, 
and wherein the second plate is formed of a resin. 
The closest prior art is considered to be Itoi et al. (US PGPub 2012/0164490, cited on the IDS dated 06/03/2019), and further in view of Okada (US PGPub 2010/0173181) and Uemoto et al. (US PGPub 2005/0170239).
Regarding Claim 2, modified Itoi discloses all of the limitations as set forth in the rejection above. 

However, modified Itoi does not disclose wherein the second plate (X) is formed of a resin. 
The Examiner notes that the space formed between the second plate (X) and the lid (21) of the case (20) is a flow path through which a coolant flows in order to more efficiently reduce the temperature of a gas in the gap (62) ([0069]).
Thus, it would have been obvious to one of ordinary skill in the art to form the second plate of modified Itoi of a metal, as disclosed by modified Itoi, in order to achieve temperature decrease by conduction of heat in additional to adiabatic expansion, as desired by modified Itoi, wherein the skilled artisan would have reasonable expectation that such would successfully aid in reducing the temperature of a gas in the gap, as desired by modified Itoi. 
The Examiner notes that the instant specification discloses wherein the second plate is preferably formed of a resin that is superior in plasticity and thermal insulating property compared to a metal ([0047]). Although the bottom surface of the second plate facing the gap is exposed to a high-temperature gas, the temperature of the second plate when formed of a resin is hindered from rising, which readily prevents heat from impacting other parts of the battery module, such as a circuit component ([0047]).
Consequently, it would not have been obvious to one of ordinary skill in the art to specifically form the second plate of modified Itoi of a resin because modified Itoi desires to achieve temperature decrease by conduction of heat in additional to adiabatic expansion and 
	In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the second plate is formed of a resin” in combination with all of the other claim limitations taken as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 17, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 20, 2021